 
Exhibit 10.2
 
 
FORM OF FIRST AMENDMENT TO AGREEMENT RELATING TO RETENTION AND
 
NONCOMPETITION AND OTHER COVENANTS
 
First Amendment (the “First Amendment”), dated as of May 7, 2008 (the “Effective
Date”), to Agreement Relating to Retention and Noncompetition and Other
Covenants by and between Lazard Group LLC, a Delaware limited liability company,
and successor to Lazard LLC (“Lazard”), on its behalf and on behalf of its
subsidiaries and affiliates (collectively with Lazard, and its and their
predecessors and successors, the “Firm”), and [                           ] (the
“Executive”), dated as of May 4, 2005 (the “Agreement”); and
 
WHEREAS, the Firm and the Executive wish to amend the Agreement to (i) make
Lazard Ltd, a company incorporated under the laws of Bermuda (“PubliCo”), a
party to the Agreement, as amended by the First Amendment, through PubliCo’s
execution of the First Amendment, and (ii) modify Schedule I to such Agreement
to, among other things, extend certain of the obligations thereunder and to make
such other changes to the Agreement and Schedule I as are necessary in order for
the terms thereof to comply with Section 409A of the Internal Revenue Code of
1986, as amended.
 
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Executive, Lazard and PubliCo hereby agree as follows:
 
Effective as of the Effective Date, PubliCo shall become a party to the
Agreement and Schedule I of the Agreement shall hereby be amended and restated
in the form attached hereto.
 
IN WITNESS WHEREOF, the Executive and the Board of Directors of each of Lazard
and PubliCo have caused this First Amendment to be executed and delivered on the
date first above written.
 
 
[                                                        ]





LAZARD GROUP LLC
(on its behalf, and on behalf of its
subsidiaries and affiliates)
     
By:
 
Name:
Title:





LAZARD LTD
     
By:
 
Name:
Title:

 
 

 

--------------------------------------------------------------------------------



 


SCHEDULE I
 
Name (as per Preamble):
[                                       ]
HoldCo Interests (as per Section 2(b)):
[                                       ]
Profit Interests (as per Section 2(d)):
[                                       ]





        Effective upon the Effective Date of the First Amendment to this
Agreement, this Schedule I shall take effect and its provisions shall constitute
binding and enforceable agreements of the Firm.
 
        1.           Title.  Notwithstanding anything to the contrary contained
in Section 3(b) of this Agreement, from the Effective Date through March 31,
2011, the Executive shall serve as
[                                                                    ].
 
        2.           Compensation.  Notwithstanding anything to the contrary
contained in Sections 3(c)(i) and (ii) of this Agreement, subject to the
Executive’s continued employment with the Firm during the period from the
Effective Date through March 31, 2011, the Executive shall be entitled to
receive (i) an annual base salary of not less than
[$                                    ] (“Base Salary”) and (ii) so long as the
Executive remains employed by the Firm through the end of the applicable fiscal
year of Lazard, an annual bonus to be determined under the terms of the
applicable annual bonus plan of Lazard on the same basis as annual bonus is
determined for other executive officers of PubliCo, with such bonus to be paid
in the same ratio of cash to equity awards as is applicable to executives of the
Firm receiving bonuses at a level comparable to the bonus of the Executive.  For
purposes hereof, the term Base Salary shall refer to Base Salary as in effect
from time to time, including any increases.  Notwithstanding anything to the
contrary contained in Section 3(c)(iv) of this Agreement, during the portion of
the Term commencing on the Effective Date, subject to the Executive’s continued
employment, the Executive shall be eligible to participate in the employee
retirement and welfare benefit plans and programs of the type made available to
the senior most executives of the Firm generally, in accordance with their terms
and as such plans and programs may be in effect from time to time, including,
without limitation, savings, profit-sharing and other retirement plans or
programs, 401(k), medical, dental, flexible spending account, hospitalization,
short-term and long-term disability and life insurance plans.
 
        3.           Severance Pay and Benefits under Certain
Circumstances.  Notwithstanding anything to the contrary contained in Section
3(d) of this Agreement, in the event that during the period commencing on the
Effective Date and concluding on March 31, 2011, the Executive’s employment with
the Firm is terminated by the Firm without Cause or by the Executive for Good
Reason (as defined below) (a “Qualifying Termination”), Lazard shall pay the
Executive, in a lump sum in cash within thirty (30) days after the Date of
Termination, the aggregate of the following amounts: (i) any unpaid Base Salary
through the Date of Termination; (ii) any earned and unpaid cash bonus amounts
for fiscal years of Lazard completed prior to the Date of Termination
(determined in accordance with paragraph 2 above and with any such bonus to be
paid in full in cash); and (iii) the product of (1) the “Severance Multiple” (as
defined below) and (2) the sum of (x) the Base Salary and (y) the average annual
bonus (or, to the extent applicable, cash distributions, and including any
bonuses paid in the form of equity awards based on the grant date value of such
equity awards in accordance with the normal valuation methodology used by
Lazard) paid or payable to the Executive for the two completed fiscal years of
Lazard immediately preceding the fiscal year during which occurs the Date of
Termination (the “Average Bonus”).  In addition, (i) for a period of months
equal to the product of (1) 12 and (2) the Severance Multiple, the Executive and
his eligible dependents shall continue to be eligible to participate in the
medical and dental benefit plans of Lazard on the same basis as the Executive
participated in such plans immediately prior to the Date of Termination, to the
extent that the applicable plan permits such continued participation for all or
any portion of such period (it being agreed that Lazard will use its reasonable
efforts to cause such continued coverage to be permitted under the applicable
plan for the entire period), which benefits continuation period shall not run
concurrently with or reduce the Executive’s right to continued coverage under
COBRA and (ii) to the extent permitted under the applicable plan, the Executive
will receive additional years of age and service credit equal to the Severance
Multiple for purposes of determining his eligibility for and right to commence
receiving benefits under the retiree health care benefit plans of Lazard
Group.  For purposes of the provision of the health care benefits as provided
above, the amount of such health care benefits provided in any given calendar
year shall not affect the amount of such benefits provided in any other calendar
year, and the Executive’s right to the health care benefits may not be
liquidated or exchanged for any other benefit.
 
 
 
2

--------------------------------------------------------------------------------


 
 
 
    In addition, in the case of a Qualifying Termination, with respect to the
fiscal year of Lazard during which the Date of Termination occurs, the Executive
shall receive a pro-rata annual bonus payable in cash determined as follows:
 
    (i) if the Date of Termination occurs prior to or on December 31, 2008, the
pro-rata annual bonus shall be determined by the administrator of the Lazard Ltd
2005 Bonus Plan consistent with Section 5(c) thereof on the same basis as annual
bonus is determined for other executive officers of PubliCo;
 
    (ii) if (A) the Date of Termination occurs after December 31, 2008 and prior
to or on December 31, 2010 and (B) with respect to the fiscal year during which
the Date of Termination occurs, (1) the Executive was reasonably expected by
Lazard to be a “covered employee” (within the meaning of Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”)) prior to his Date of
Termination, and (2) the annual bonus that the Executive was eligible to receive
for such year was originally intended by Lazard to satisfy the performance-based
exception under Section 162(m) of the Code (without regard to any entitlement to
payment upon termination of employment), the Executive’s pro-rata annual bonus
shall equal the product of (1) the amount determined by the Compensation
Committee based on the Firm’s actual performance for the fiscal year of the Firm
in which the Date of Termination occurs on the same basis as annual bonus is
determined for other executive officers of the Firm (which, subject to the
limits on any such bonus due to the level of satisfaction of the performance
goals previously established for purposes of Section 162(m) of the Code, shall
not represent (on an annualized basis) a percentage of the Executive’s bonus for
the fiscal year preceding the fiscal year in which the Date of Termination
occurs that is lower than the average corresponding percentage applicable to
active executives of Lazard who received bonuses for such prior fiscal year in
amounts within 5% of the Executive’s bonus for such prior fiscal year), and (2)
a fraction, the numerator of which is the number of days elapsed in the fiscal
year of Lazard in which occurs the Date of Termination through the Date of
Termination, and the denominator of which is 365 (the “Pro-Ration Fraction”); or
 
 
 
3

--------------------------------------------------------------------------------


 
 
        (iii) if (A) the Date of Termination occurs after December 31, 2008 and
prior to or on March 31, 2011 and (B) with respect to the fiscal year during
which the Date of Termination occurs, the Executive is not reasonably expected
by Lazard to be a “covered employee” (within the meaning of Section 162(m) of
the Code) prior to his Date of Termination, the pro-rata annual bonus shall
equal the product of (1) the Average Bonus and (2) the Pro-Ration Fraction.
 
        The pro-rata annual bonus determined pursuant to clause (i), (ii) or
(iii) above, as applicable, shall be paid at such time or times as Lazard
otherwise makes incentive payments for such fiscal year (and in all events prior
to March 15 of the year following the year in which the Date of Termination
occurs).
 
        For all purposes of this Agreement, including without limitation,
Sections 2(g)(ii) and Section 5(a), a resignation on or prior to March 31, 2011
by the Executive for Good Reason shall be treated as a termination of the
Executive by the Firm without Cause.
 
        In no event shall the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this paragraph 3 of this Schedule and
such amounts shall not be reduced whether or not the Executive obtains other
employment.  Except as provided in Section 16(f) of this Agreement, the Firm’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the Firm
may have against the Executive.
 
        4.           Certain Definitions.  For purposes of the Agreement and
this Schedule I, as applicable, the following terms shall have the following
meanings:
 
        Notwithstanding the definition of “Date of Termination” set forth in
Section 5 of the Agreement, for purposes of the Agreement, including Section 5,
and this Schedule I, “Date of Termination” shall mean (i) if the Executive’s
employment is terminated by the Firm for Cause, the date of receipt of the
notice of termination from the Firm or any later date specified therein within
30 days of such notice, as the case may be, (ii) if the Executive’s employment
is terminated by the Firm other than for Cause or Disability, the date on which
the Firm notifies the Executive of such termination, (iii) if the Executive’s
employment is voluntarily terminated by the Executive without Good Reason, the
date as specified by the Executive in the Notice of Termination, which date
shall not be less than three months after the Executive notifies the Firm of
such termination, unless waived in writing by the Firm, (iv) if the Executive’s
employment is terminated by the Executive for Good Reason, the earlier of (A)
the last day of the cure period (assuming no cure has occurred) and (B) the date
Lazard formally notifies the Executive that it does not intend to cure, unless
Lazard and the Executive agree to a later date, which shall in no event be later
than 30 days following the first to occur of the dates set forth in clauses (A)
and (B) of this clause (iv), and (v) if the Executive’s employment is terminated
by reason of death or Disability, the Date of Termination shall be the date of
death of the Executive or the date on which the Executive’s employment due to
Disability is effective for purposes of the applicable long-term disability plan
of the Firm.  The Firm and the Executive shall take all steps necessary
(including with regard to any post-termination services by the Executive) to
ensure that any termination of the Executive’s employment described in the
Agreement, including Schedule I, constitutes a “separation from service” within
the meaning of Section 409A of the Code, and notwithstanding anything contained
herein to the contrary, the date on which such separation from service takes
place shall be the “Date of Termination.”
 
 
4

--------------------------------------------------------------------------------


 
 
                       “Good Reason” shall mean (i) the assignment to the
Executive of any duties inconsistent in any material respect with the
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as in effect as of the
Effective Date, or any other action by the Firm which results in a material
diminution in such position, authority, duties or responsibilities from the
level in effect as of the Effective Date, (ii) a material breach by the Firm of
the terms of this Agreement, including, without limitation, any material failure
by the Firm to comply with paragraph 2 of this Schedule, or (iii) any
requirement that the Executive’s principal place of employment be relocated to a
location that increases the Executive’s commute from his primary residence by
more than 30 miles.  In the event of a termination for Good Reason, the notice
requirements of Section 1 shall not apply.  Notwithstanding the foregoing, a
termination for Good Reason shall not have occurred unless (i) the Executive
gives written notice to Lazard of termination of employment within ninety (90)
days after the Executive first becomes aware of the occurrence of the
circumstances constituting Good Reason, specifying in reasonable detail the
circumstances constituting Good Reason, and Lazard has failed within thirty (30)
days after receipt of such notice to cure the circumstances constituting Good
Reason, and (ii) the Executive’s “separation from service” (within the meaning
of Section 409A of the Code) occurs no later than two years following the
initial existence of one or more of the circumstances giving rise to Good
Reason.
 
       “Severance Multiple” shall equal (i) two (2), if the Date of Termination
occurs prior to a Change of Control or (ii) three (3), if the Date of
Termination occurs on or following the date of a Change of Control.
 
       5.           Excise Tax.  In the event it shall be determined that any
payment, benefit, or distribution by the Firm to or for the benefit of the
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise, but determined without regard to any
additional payments required under this paragraph) (a “Payment”) would be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, but excluding any income taxes
and penalties imposed pursuant to Section 409A of the Code, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments.
 
 
 
5

--------------------------------------------------------------------------------


 
 
        The Firm’s obligation to make Gross-Up Payments under this paragraph 5
shall not be conditioned upon the Executive’s termination of employment.  All
determinations required to be made under this paragraph, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by Deloitte & Touche LLP or such other certified public accounting firm
reasonably acceptable to the Firm as may be designated by the Executive (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
Lazard and the Executive within fifteen (15) business days of the receipt of
notice from the Executive that there has been a Payment, or such earlier time as
is requested by Lazard.  All fees and expenses of the Accounting Firm shall be
borne solely by the Firm.  Any Gross-Up Payment shall be paid by the Firm to the
Executive within five days of the later of (i) the due date for the payment of
any Excise Tax, and (ii) the receipt of the Accounting Firm’s
determination.  Any determination by the Accounting Firm shall be binding upon
the Firm and the Executive.  As a result of the uncertainty in the application
of Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Firm should have been made (“Underpayment”) or that
Gross-Up Payments which were made by the Firm should not have been made
(“Overpayment”).  In the event that there occurs an Underpayment and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Firm to or for the
benefit of the Executive.  In the event that there occurs an Overpayment and the
Executive becomes entitled to receive any refund with respect to the Excise Tax,
the Executive shall promptly pay to the Firm the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto).
 
       Any Gross-Up Payment, as determined pursuant to this paragraph 5, shall
be paid by the Firm to the Executive within five (5) days of the receipt of the
Accounting Firm’s determination; provided that, the Gross-Up Payment shall in
all events be paid no later than the end of the Executive’s taxable year next
following the Executive’s taxable year in which the Excise Tax (and any income
or other related taxes or interest or penalties thereon) on a Payment is
remitted to the Internal Revenue Service or any other applicable taxing
authority or, in the case of amounts relating to a claim from the Internal
Revenue Service or another tax authority that does not result in the remittance
of any federal, state, local and foreign income, excise, social security and
other taxes, the calendar year in which the claim is finally settled or
otherwise resolved.  Notwithstanding any other provision of this paragraph 5,
the Firm may, in its sole discretion, withhold and pay over to the Internal
Revenue Service or any other applicable taxing authority, for the benefit of the
Executive, all or any portion of any Gross-Up Payment, and the Executive hereby
consents to such withholding.
 
 
6

--------------------------------------------------------------------------------


 
 
 
        6.           Section 409A.  It is the intention of the parties that the
payments and benefits to which the Executive could become entitled in connection
with termination of employment under this Agreement comply with or are exempt
from the definition of “nonqualified deferred compensation” under Section 409A
of the Code.  In this regard, notwithstanding anything in this Agreement to the
contrary, all cash amounts that become payable under Section 3 of this Schedule
I on account of the Executive’s termination of employment shall be paid no later
than March 15 of the year following the year in which the Date of Termination
occurs.  In the event the parties determine that the terms of this Agreement,
including this Schedule I, do not comply with Section 409A, they will negotiate
reasonably and in good faith to amend the terms of this Agreement and/or
Schedule I such that they comply (in a manner that attempts to minimize the
economic impact of such amendment on the Executive and the Firm) within the time
period permitted by the applicable Treasury Regulations.
 
        7.           Miscellaneous.
 
        Section 12.  Section 12 of this Agreement is hereby amended to replace
all references to the New York Stock Exchange, Inc.” and the “NYSE” with
references to the “Financial Industry Regulatory Authority” and “FINRA”, as
applicable.
 
        Section 16(b).  Paragraphs 2, 3, 4, 5 and 6 of this Schedule I are
hereby added to the list of Sections in Section 16(b) of this Agreement.
 
                        Section 16(f).  Section 16(f) of this Agreement is
hereby amended to add the following words at the end thereof:  “, except to the
extent such withholding or offset is not permitted under Section 409A of the
Code without the imposition of additional taxes or penalties on the Executive.”
 



 

Initialed by the Executive: 
 

 

Initialed by Lazard: 
 

 

Initialed by PubliCo: 
 

 


7


--------------------------------------------------------------------------------

 